Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As per claim 1, the prior art on record fails to teach a plurality of examinee interfaces; a gateway; and a local examination server, the local examination server comprising a network adapter, a security system, a processor, wherein the network adapter provides a first network connection to a central examination server through the gateway and a second network connection to the plurality of examinee interfaces; wherein the computer executable instructions cause the processor to: obtain a plurality examination items from the central examination server; transmit the examination items to the plurality of examinee interfaces; and obtain, from the examinee interfaces, answers corresponding to the examination items; transmit, to the central examination server, the answers after all examinations have been completed; and wherein security system is configured to: SM RH:4847-7203-3747.1-2-Application No.: 16/413,929Docket No.: 52PK-293597 perform a first scan of the plurality of examinee interfaces before first use to record properties of each of the plurality of examinee interfaces and verify that the examinee interface conform to a predetermined configuration, perform a second scan of the plurality of examinee interfaces and the first and second network connections to verify the first and second network connections and the plurality of examinee interfaces conform to the predetermined configuration, enter an examination mode, wherein the obtained examination item is displayed to the plurality of 
Claims 11 and 17 are allowed for similar reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DJENANE M BAYARD/Primary Examiner, Art Unit 2444